Title: To Benjamin Franklin from Richard Champion, 27 September 1783
From: Champion, Richard
To: Franklin, Benjamin


          
            Sir,
            Whitehall Sepr. 27. 1783.
          
          I cannot suffer a pacquet which Mr. Chase has put under my Care (and which will go by the next Messenger) to pass through my hands, without making use of the opportunity of expressing the pleasure I felt at being introduced to the honour of your Acquaintance; at the same time I lament the particular Circumstances which obliged me to leave Paris so very suddenly, that I was prevented from profiting by an Introduction I very earnestly desired.
          It is now only left to me to request the favour of being permitted to repeat to you, the very sincere respect I feel for your Character, and the fervent hope, that the late unhappy Events which have separated the two Countries may be wholly forgotten, and one desire prevail to obliterate the past by the Interchange of future good Offices; as essential to the happiness of both Nations, as the ties of Religion, Manners and Language are

natural ones to them. It is far from me to attempt to travel over a Road big with so many Calamities. I would willingly draw a Veil over it: But it should be a Veil composed of the purest Materials of friendship and affection, covering from the View the latter Pages of our History, and recalling the happy friendly Union of former years.
          I shall trouble you no farther than to express my very earnest prayers for the happiness and prosperity of the United States of America; and that you, Sir, may receive in the Bosom of your Country, the well earned Recompence of high Desert, in its affectionate and reverential Regard.
          I have the honour to be with the most perfect Sentiments of Esteem and Respect Sir Your most obedient and faithful Servant
          
            Rich Champion
          
         
          Notation: Champion 27 Sept. 1783.—
        